                                            Case 5:20-cv-08021-BLF Document 9 Filed 03/19/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ISAAC A. MILLER,
                                  11                                                      Case No. 20-08021 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13
                                         GOV. GAVIN NEWSOM,
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17
                                              Plaintiff, a state inmate, filed the instant pro se civil rights action pursuant to 42
                                  18
                                       U.S.C. § 1983, against the governor of California, Gavin Newsom. Dkt. No. 1. Plaintiff’s
                                  19
                                       motion for leave to proceed in forma pauperis will be addressed in a separate order.
                                  20

                                  21
                                                                               DISCUSSION
                                  22
                                       A.     Standard of Review
                                  23
                                              A federal court must conduct a preliminary screening in any case in which a
                                  24
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  25
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26
                                       cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27
                                       upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28
                                            Case 5:20-cv-08021-BLF Document 9 Filed 03/19/21 Page 2 of 3




                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff is a state inmate currently incarcerated at the Salinas Valley State Prison.
                                   9   Dkt. No. 1 at 1. Plaintiff is suing Governor Gavin Newsom for depriving him of the right
                                  10   to vote under the Fourteenth Amendment. Dkt. No. 1 at 3. He asserts that “historically
                                  11   speaking inmates used to vote regularly.” Id. Plaintiff seeks to have his right to vote
                                  12   restored “and all others which may be construed as a right or immunity.” Id.
Northern District of California
 United States District Court




                                  13          Section 2 of the Fourteenth Amendment expressly provides that the right to vote
                                  14   may be abridged for participation in a crime. This section has been interpreted as allowing
                                  15   a state to disenfranchise those convicted of a crime, including those who have completed
                                  16   their sentences and paroles. See Richardson v. Ramirez, 418 U.S. 24, 56 (1974). In
                                  17   Richardson, ex-felons, who had completed their sentences and paroles, filed a writ of
                                  18   mandate compelling officials to register them as voters, alleging that the
                                  19   disenfranchisement violated their right to equal protection. Id. at 26-27. The Supreme
                                  20   Court held that, unlike any other voting qualification, felon disenfranchisement laws are
                                  21   explicitly endorsed by the text of the Fourteenth Amendment. Id. at 41-53 (interpreting the
                                  22   provisions of “the less familiar § 2 of the Amendment”). The Court ruled that California’s
                                  23   statute disenfranchising convicted felons who had completed their sentences and paroles
                                  24   was not inconsistent with the equal protection guarantee of the Fourteenth Amendment.
                                  25   Id. at 56. Currently under the California Constitution as well, prisoners and parolees do
                                  26

                                  27

                                  28                                                  2
                                            Case 5:20-cv-08021-BLF Document 9 Filed 03/19/21 Page 3 of 3




                                   1   not have the right to vote. See Cal. Const. Art. II, § 4.1 Because this restriction is
                                   2   narrower than that allowed by the United States Constitution, it has been reviewed and
                                   3   upheld by the California courts. See Flood v. Riggs, 80 Cal. App. 3d 138, 151-157 (1978).
                                   4            Plaintiff’s complaint indicates that he is a convicted felon serving a sentence in state
                                   5   prison. Dkt. No. 1 at 1. Accordingly, his disenfranchisement is lawful under the
                                   6   Fourteenth Amendment as well as under the California Constitution. As such, the
                                   7   complaint must be dismissed for failure to state a claim. The Court further concludes that
                                   8   there is no set of facts that Plaintiff could allege that would cure the deficiencies in his
                                   9   complaint, and thus any amendment would be futile. See Foman v. Davis, 371 U.S. 178,
                                  10   182 (1962).
                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13            For the foregoing reasons, the complaint is DISMISSED with prejudice for failure
                                  14   to state a claim for which relief can be granted. See 28 U.S.C. § 1915A(b)(1),(2).
                                  15            IT IS SO ORDERED.
                                  16   Dated: __March 19, 2021______                       ________________________
                                                                                           BETH LABSON FREEMAN
                                  17
                                                                                           United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22   Order of Dismissal
                                       PRO-SE\BLF\CR.20\08021Miller_dism(ftsac)

                                  23

                                  24   1
                                        At the time the Supreme Court decided Richardson, the California Constitution and the
                                  25   California Elections Code denied the right to vote to people who had been convicted of
                                       certain crimes. Thereafter, California changed their law to allow those who have
                                  26   completed their sentences and are released from parole the right to vote. The law currently
                                       provides that “[a] person entitled to register to vote shall be a United States Citizen, a
                                  27   resident of California, not in prison or on parole for the conviction of a felony, and at least
                                       18 years of age at the time of the next election.” Cal. Elec. Code § 2101 (West 2006).
                                  28                                                   3
